Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to Applicant’s amendment filed on 4/21/21.
	Claims 1, 8, 16 have been amended.
Claims 2, 9, 17 have been canceled.
Claims 21-23 have been newly added.
Allowable Subject Matter
Claims 1, 3-8, 10-16, 18-23 are allowed.  Claims 1, 8, and 16 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art or record fails to disclose a memory cell, in combination with other cited limitations, wherein the variable resistance material layer comprises at least a first portion, a second portion coupled to a first end of the first portion and a third portion coupled to a second end of the first portion, the second end opposite the first end, wherein the first portion of the resistive material layer extends above and parallel to the top boundary of the first electrode and the second portion of the resistive material layer extends parallel to the first sidewall of the first electrode and the third portion of the resistive material layer extends parallel to the second sidewall of the first electrode as recited in claim 1.
The prior art or record fails to disclose a memory cell, in combination with other cited limitations, wherein the resistive material layer presents a variable resistance value and wherein the resistive material layer includes a first portion sandwiched between the first and second electrodes, a second portion extending parallel to a first side surface of the first electrode and a third portion extending parallel to a second side surface of the first electrode as recited in claim 8.
forming a second electrode extending through a second dielectric layer that overlays the first dielectric layer, wherein the first portion of the resistive material layer is sandwiched between the first and second electrodes as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TUAN T NGUYEN/              Primary Examiner, Art Unit 2824